EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Remy Newcombe Reg. No. 70,697 on July 26, 2020.

The application has been amended as follows:  
In the Claims:
1–14.	(Canceled)

15.	(Currently Amended) An apparatus for generating a group-based communication interface within a defined display window of a user client device, the group-based communication interface defining a channel list pane comprising a plurality of group-based communication channels and a channel messaging pane, the apparatus comprising at least a processor, and a memory associated with the processor having computer coded instructions therein, with the computer coded instructions configured to, when executed by the processor, cause the apparatus to:
receive a first messaging communication associated with a selected group-based communication channel of the plurality of group-based communication channels, the selected group-based communication channel comprising a plurality of messaging communications;
cause the first messaging communication to be rendered within the channel messaging pane;
receive, from the user client device, a thread request to create a subsidiary channel-
in response to receiving the thread request, generate and transmit for display a thread summary indicator renderable within the channel messaging pane proximate the first messaging communication, wherein the thread summary indicator is configured to be selectable by any user of the selected group-based communication channel;  
receive an indication of an input indicating a selection of the thread summary indicator; and
cause, based at least in part on receiving the indication of the input, rendering of the subsidiary channel-based thread communication to a thread communication pane within the group-based communication interface, wherein the thread communication pane is separate from the channel list pane and the channel messaging pane within the group-based communication interface, wherein the channel list pane, the channel messaging pane, and the thread communication pane are configured to be rendered within the defined display window as viewable simultaneously, and wherein content of the thread communication pane is particular to the first messaging communication.  

16.	(Previously Presented) The apparatus of claim 15, wherein the computer coded instructions are further configured to, when executed by the processor,  cause the apparatus to:
cause a thread actuator to be rendered within the channel messaging pane proximate the first messaging communication, wherein the thread request comprises user selection of the thread actuator; and
receive, after receiving the user selection of the thread actuator, a thread communication message, wherein the thread communication message is rendered within the thread communication pane.

17.	(Previously Presented)  The apparatus of claim 16, wherein the computer coded instructions are further configured to, when executed by the processor,  cause the apparatus 
in response to receiving the thread communication message, update the thread summary indicator within the channel messaging pane to indicate that the thread communication message was received.

18-20.	(Canceled)

21.	(Previously Presented) The apparatus of claim 15, wherein the computer coded instructions are further configured to, when executed by the processor, cause the apparatus to: 
cause messaging communication information associated with the subsidiary channel-based thread communication to be rendered within the thread communication pane, wherein the messaging communication information is particular to the first messaging communication.

22.	(Previously Presented) The apparatus of claim 15, wherein the computer coded instructions are further configured to, when executed by the processor,  cause the apparatus to:
receive a thread communication message, wherein the thread communication message is rendered within the thread communication pane and wherein the thread communication message is associated with a profile identifier, wherein the profile identifier is configured to associate the thread communication message with a user of the selected group-based communication channel; and 
in response to receiving the thread communication message and the profile identifier, update a thread indication within the channel list pane, the thread indication indicating that the profile identifier was received in the thread communication message.

23.	(Previously Presented)  The apparatus of claim 15, wherein the computer coded instructions are further configured to, when executed by the processor,  cause the apparatus to: 

in response to receiving the thread summary view request, cause at least a portion of the subsidiary channel-based thread communication and at least a portion of one or more thread communication messages to be rendered within a thread summary communication pane.

24.	(Previously Presented)  The apparatus of claim 23, wherein the computer coded instructions are further configured to, when executed by the processor,  cause the apparatus to:  
in response to receiving the thread summary view request, cause a notification to be rendered within the thread summary communication pane, wherein the notification indicates receipt of new thread communication messages that have not yet been rendered for viewing by a thread-associated user profile.

25.	(Previously Presented)  The apparatus of claim 15, wherein the indication of the input indicating the selection of the thread summary indicator is a selected thread view request, and wherein the computer coded instructions are further configured to, when executed by the processor,  cause the apparatus to:
in response to receiving the selected thread view request, cause the first messaging communication and one or more thread communication messages particular to the first messaging communication to be rendered within the thread communication pane.

26.	(Previously Presented)  The apparatus of claim 15, wherein the computer coded instructions are further configured to, when executed by the processor,  cause the apparatus to: 
receive a follow request that is configured to activate notifications corresponding to  the subsidiary channel-based thread communication; and 
in response to receiving the follow request, update a thread indication within the channel list pane, the thread indication indicating that the follow request was received.

27.	(Previously Presented) The apparatus of claim 15, wherein the computer coded instructions are further configured to, when executed by the processor,  cause the apparatus to:
receive a  thread communication message in the thread communication pane, wherein the thread communication message is rendered within the thread communication pane;  
receive a share request associated with the thread communication message in the thread communication pane; and
in response to receiving the share request, cause the thread communication message to be rendered within the channel messaging pane.

28.	(Previously Presented) The apparatus of claim 27, wherein the computer coded instructions are further configured to, when executed by the processor, cause the apparatus to: 
receive a selected thread view request associated with the thread communication message rendered in the channel messaging pane; and 
in response to receiving the selected thread view request associated with the thread communication message rendered in the channel messaging pane, cause the thread communication message to be rendered within the thread communication pane.

29.	(Currently Amended) A computer program product for generating a group-based communication interface within a defined display window of a user client device, the group-based communication interface defining a channel messaging pane and a channel list pane comprising a plurality of group-based communication channels, the computer program product comprising a non-transitory computer readable medium having computer program instructions stored therein, said computer program instructions when executed by a processor cause the computer program product to:
receive a first messaging communication associated with a selected group-based communication channel of the plurality of group-based communication channels, the selected 
cause the first messaging communication to be rendered within the channel messaging pane;
receive, from the user client device, a thread request to create a subsidiary channel-based thread communication, wherein the thread request is associated with the first messaging communication in the selected group-based communication channel; 
in response to receiving the thread request, generate and transmit for display a thread summary indicator renderable within the channel messaging pane proximate the first messaging communication, wherein the thread summary indicator is configured to be selectable by any user of the selected group-based communication channel; 
receive an indication of an input indicating a selection of the thread summary indicator; and 
cause, based at least in part on receiving the indication of the input, rendering of the subsidiary channel-based thread communication to a thread communication pane within the group-based communication interface, wherein the thread communication pane is separate from the channel list pane and the channel messaging pane within the group-based communication interface, wherein the channel list pane, the channel messaging pane, and the thread communication pane are configured to be rendered within the defined display window as viewable simultaneously, and wherein content of the thread communication pane is particular to the first messaging communication.

30–42.  (Canceled)

43.	(Currently Amended)  A computer-implemented method for generating a group-based communication interface within a defined display window of a user client device, the group-based communication interface defining a channel list pane comprising a plurality of group-based communication channels and a channel messaging pane, the computer-implemented method comprising:
receiving a first messaging communication associated with a selected group-based 
causing the first messaging communication to be rendered within the channel messaging pane; 
receiving, from the user client device, a thread request to create a subsidiary channel-based thread communication, wherein the thread request is associated with the first messaging communication in the selected group-based communication channel; 
in response to receiving the thread request, generating and transmitting for display a thread summary indicator renderable within the channel messaging pane proximate the first messaging communication, wherein the thread summary indicator is configured to be selectable by any user of the selected group-based communication channel;  
receiving an indication of an input indicating a selection of the thread summary indicator; and 
causing, based at least in part on receiving the indication of the input, rendering of the subsidiary channel-based thread communication to a thread communication pane within the group-based communication interface, wherein the thread communication pane is separate from the channel list pane and the channel messaging pane within the group-based communication interface, wherein the channel list pane, the channel messaging pane, and the thread communication pane are configured to be rendered within the defined display window as viewable simultaneously, and wherein content of the thread communication pane is particular to the first messaging communication.

44.	(Previously Presented) The computer-implemented method of claim 43, further comprising:
causing a thread actuator to be rendered within the channel messaging pane proximate the first messaging communication, wherein the thread request comprises user selection of the thread actuator; and
receiving, after receiving the user selection of the thread actuator, a thread communication message, wherein the thread communication message is rendered within the 

45.	(Previously Presented) The computer-implemented method of claim 44, further comprising:
in response to receiving the thread communication message, updating the thread summary indicator within the channel messaging pane to indicate that the thread communication message was received.

46-49.	(Canceled)

50.	(Previously Presented) The computer-implemented method of claim 43, further comprising:
receiving a thread communication message, wherein the thread communication message is rendered within the thread communication pane and wherein the thread communication message is associated with a profile identifier, wherein the profile identifier is configured to associate the thread communication message with a user of the selected group-based communication channel; and 
in response to receiving the thread communication message and the profile identifier, updating a thread indication within the channel list pane, the thread indication indicating that the profile identifier was received in the thread communication message.

51.	(Previously Presented) The computer-implemented method of claim 43, further comprising: 
receiving a thread summary view request; and  
in response to receiving the thread summary view request, cause at least a portion of the subsidiary channel-based thread communication and at least a portion of one or more thread communication messages to be rendered within a thread summary communication pane.


in response to receiving the thread summary view request, cause a notification to be rendered within the thread summary communication pane, wherein the notification indicates receipt of new thread communication messages that have not yet been rendered for viewing by a thread-associated user profile.

53.	(Previously Presented) The computer-implemented method of claim 43, wherein the indication of the input indicating the selection of the thread summary indicator is a selected thread view request, the computer-implemented method further comprising: 
in response to receiving the selected thread view request, cause the first messaging communication and one or more thread communication messages particular to the first messaging communication to be rendered within the thread communication pane.

54.	(Previously Presented) The computer-implemented method of claim 43, further comprising: 
receiving a follow request that is configured to activate notifications corresponding to  the subsidiary channel-based thread communication; and 
in response to receiving the follow request, updating a thread indication within the channel list pane, the thread indication indicating that the follow request was received.

55.	(Currently Amended)  The computer-implemented method of claim 43, further comprising:
receiving a thread communication message in the thread communication pane, wherein the thread communication message is rendered within the thread communication pane; 
receiving a share request associated with the thread communication message in the thread communication pane; and
in response to receiving the share request, cause the thread communication message to be rendered within the channel messaging pane.


receiving a selected thread view request associated with the thread communication message rendered in the channel messaging pane;  and 
in response to receiving the selected thread view request associated with the thread communication message rendered in the channel messaging pane, cause the thread communication message to be rendered within the thread communication pane.

57.	(Previously Presented) The apparatus of claim 15, wherein the thread summary indicator indicates that the subsidiary channel-based thread communication is associated with the first messaging communication of the plurality of messaging communications, and further wherein the thread summary indicator comprises a thread count and a latency indicator.

58.	(Previously Presented) The computer program product of claim 29, wherein the thread summary indicator indicates that the subsidiary channel-based thread communication is associated with the first messaging communication of the plurality of messaging communications, and further wherein the thread summary indicator comprises a thread count and a latency indicator.

59.	(Previously Presented) The computer-implemented method of claim 43, wherein the thread summary indicator indicates that the subsidiary channel-based thread communication is associated with the first messaging communication of the plurality of messaging communications, and further wherein the thread summary indicator comprises a thread count and a latency indicator. 

60.	(Previously Presented) The apparatus of claim 15, wherein the computer coded instructions are further configured to, when executed by the processor, cause the apparatus to:
cause a first message input register to be rendered within the thread communication pane, the first message input register configured to receive a new thread 

61.	(Previously Presented) The apparatus of claim 60, wherein the first message input register within the thread communication pane and the second message input register within the channel messaging pane are configured to be rendered within the defined display window as viewable simultaneously. 

62.	(New) The computer program product of claim 29, wherein the computer program instructions, when executed by a processor, further cause the computer program product to:
cause a thread actuator to be rendered within the channel messaging pane proximate the first messaging communication, wherein the thread request comprises user selection of the thread actuator; and
receive, after receiving the user selection of the thread actuator, a thread communication message, wherein the thread communication message is rendered within the thread communication pane.

63.	(New) The computer program product of claim 62, wherein the computer program instructions, when executed by a processor, further cause the computer program product to:
in response to receiving the thread communication message, update the thread summary indicator within the channel messaging pane to indicate that the thread communication message was received.

64.	(New) The computer program product of claim 29, wherein the computer program instructions, when executed by a processor, further cause the computer program product to:


65.	(New) The computer program product of claim 64, wherein the first message input register within the thread communication pane and the second message input register within the channel messaging pane are configured to be rendered within the defined display window as viewable simultaneously.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:  During the telephonic interviews with applicant’s attorney, Remy Newcombe on July 26, 2021, the examiner stated that applicant’s remarks about the tread summary indicator being selectable by any user of the selected group-based communication channel as well is wherein the channel list pane, channel messaging pane and thread communication pane were persuasive, but she pointed out that applicant did not claim these elements. Thus, an amendment doing such was agreed to.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UZMA ALAM whose telephone number is (571)272-3995.  The examiner can normally be reached on Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 571-272-4001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/UZMA ALAM/Primary Examiner, Art Unit 2457